Citation Nr: 9903857	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-52 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

The matter currently before the Board of Veterans' Appeals 
(Board) arises from a rating decision of July 1996 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  

The veteran was afforded a personal hearing at the RO in 
April 1997.


REMAND

The veteran essentially contends that an increased evaluation 
is warranted for his service-connected PTSD disability.  
Specifically, he contends that he lives in basic isolation 
and does not participate in social activities.  He also 
contends that he experiences difficulty sleeping, and that 
suffers from both dreams and nightmares.  The veteran also 
indicates that he avoids his family and that they avoid him.

The veteran has presented a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the instant claim is plausible.  This 
finding is based in part on the veteran's assertion that his 
psychiatric disorder has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

A review of the evidence of record shows subsequent to the 
date of the most recent Supplemental Statement of the Case 
(SSOC) a Social Security Administration (SSA) form received 
by the RO in May 1998.  At that time the SSA requested copies 
of VA medical treatment records in conjunction with a claim 
for SSA disability benefits.  Following a review of the 
evidence of record, it is noted that neither the decision of 
such an award, if rendered, nor the evidence on which the 
decision was based, is on file.  

Under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The veteran has indicated that he is receiving ongoing 
treatment, to include monthly therapy, for his PTSD at the VA 
Medical Center (VAMC) located in North Little Rock, Arkansas.  
And by a fee basis psychologist.  The Board is of the opinion 
that these records should be obtained.  It is also the 
opinion of the Board that a VA social and industrial survey 
would be of assistance in this case.

In addition, the Board notes that RO, as shown as part of its 
August 1995 rating decision, denied the veteran's claim for 
entitlement to individual unemployability benefits.  The 
veteran submitted a Notice of Disagreement to this decision 
which was received by VA in July 1996.  However, a review of 
the record shows that the veteran has not been provided a 
Statement of the Case regarding this issue.  

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED to the RO for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim for an 
increased rating.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical 
pertaining to current treatment for his 
service-connected PTSD disability, to 
include the records from B. McDonald, 
PhD. from March 1996 to the present. The 
veteran should be requested to furnish 
information regarding the status of his 
SSA disability claim.  If a decision has 
been reached, the RO should take the 
appropriate action to obtain copies of 
the decision and the evidence on which 
the decision was based.

2.  The RO should obtain copies of any 
additional medical treatment records 
concerning treatment afforded the veteran 
from the VAMC in Little Rock, Arkansas, 
covering the period from June 1997 to the 
present.  

3.  A VA social and industrial survey 
should be undertaken in order to 
determine the impact the veteran's 
service-connected disabilities, including 
his PTSD, has on his employability.  The 
veteran's claims folder and a copy of 
this Remand should be furnished to the 
social worker in conjunction with the 
survey.

4.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and severity of his 
PTSD.  The claims file, a copy of the 
revised rating criteria (effective in 
November 1996), and a copy of this Remand 
are to be furnished to the psychiatrist 
for review prior to the examination.  All 
testing deemed necessary should be 
performed.  It is requested that the 
examiner assign a numerical code under 
the Global Assessment of Functioning 
Scale (GAF) provided in the Diagnostic 
and Statistical Manual for Mental 
Disorder (DSM-IV).  The examiner is 
requested to include a definition of the 
numerical code assigned under DSM-IV.  
The presence or absence of symptoms 
enumerated in the revised rating criteria 
should be specifically noted.  The 
examiner should provide an opinion as to 
the extent the veteran's service-
connected post- traumatic stress disorder 
interferes with the veteran's ability to 
obtain and maintain substantially gainful 
employment.  A complete rationale for any 
opinions and conclusions expressed should 
be included in the examination report.

5.  The RO is requested to notify the 
veteran of 38 C.F.R. § 3.655 (1998) as it 
relates to the failure to report for a VA 
examination.

6.  The RO should furnish the veteran and 
his representative a SOC concerning the 
issue of entitlement to a total rating 
for compensation purposes based on 
individual unemployability which provides 
an explanation as to the procedural 
matters involved and contains all 
pertinent the appropriate law and 
regulations, to include those regarding 
the issue of filing a timely substantive 
appeal.  The veteran and his 
representative should be given an 
opportunity to respond.  The Board points 
out that this issue is not before the 
Board for appellate consideration until 
timely perfected

8.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD under 
the old and revised rating criteria as 
set forth in Karnas Derwinski, 1 Vet.App. 
308 (1991).

If the benefit sought is not granted, the veteran and his 
representative should be provided with a SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  No further 
action is required of the veteran unless he receives further 
notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


